Order entered September 23, 2022




                                   In The
                           Court of Appeals
                    Fifth District of Texas at Dallas
                            No. 05-22-00931-CV

                    IN RE WALLY YAMMINE, Relator

          Original Proceeding from the County Court at Law No. 3
                           Dallas County, Texas
                   Trial Court Cause No. CC-21-00009-C

                                  ORDER
              Before Justices Molberg, Pedersen, III, and Garcia

     Based on the Court’s opinion of this date, we DENY relator’s petition for

writ of mandamus.


                                          /s/   KEN MOLBERG
                                                JUSTICE